

115 HR 3123 IH: First Rhode Island Regiment Congressional Gold Medal Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3123IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Cicilline (for himself, Ms. Adams, Mr. Beyer, Mr. Bishop of Georgia, Mr. Butterfield, Ms. Clarke of New York, Mr. Costa, Mrs. Dingell, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Jones, Mr. Langevin, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Mr. Soto, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional gold medal, collectively, to the First Rhode Island Regiment, in
			 recognition of their dedicated service during the Revolutionary War.
	
 1.Short titleThis Act may be cited as the First Rhode Island Regiment Congressional Gold Medal Act. 2.FindingsCongress makes the following findings:
 (1)During the winter of Valley Forge, from 1777–1778, the Continental Army had difficulty recruiting the necessary quotas of men set by the Congress.
 (2)At the same time, the State of Rhode Island was ordered to supply two battalions while faced with the occupation of the City of Newport by the British.
 (3)In January 1778, at the urging of Brigadier General James Varnum, General George Washington wrote to Governor Nicholas Cooke of the State of Rhode Island requesting assistance recruiting men for the Continental Line.
 (4)On February 14, 1778, the Rhode Island General Assembly voted to allow the enlistment of every able-bodied negro, mulatto, or Indian man slave. (5)In addition, the Rhode Island General Assembly provided that any enlisted slave upon his passing muster before Colonel Christopher Greene, be immediately discharged from the service of his master or mistress, and be absolutely free as though he had never been incumbered and be incumbered with any kind of servitude or slavery..
 (6)As a result, between February 1778 and June 1778, Colonel Christopher Greene, Lt. Colonel Jeremiah Olney and Major Samuel Ward recruited almost 200 men of African and Native American descent who formed the core of the First Rhode Island Regiment.
 (7)The First Rhode Island Regiment became among the first units in American History in which men of every race and ethnicity were recruited to serve.
 (8)On August 28, 1778, at the Battle of Rhode Island, following an attempted siege of British-occupied Newport along with the newly allied French fleet, the First Rhode Island Regiment acted heroically in holding back Hessian forces and causing them to retreat.
 (9)During the Battle of Rhode Island, the First Rhode Island Regiment’s losses included three killed, nine wounded and eleven missing soldiers.
 (10)For an additional 5 years, the First Rhode Island Regiment fought bravely to win American independence including at Fort Oswego, Saratoga, and Yorktown.
 (11)On June 13, 1783, at Saratoga, the First Rhode Island Regiment was demobilized. (12)Their commander, Colonel Jeremiah Olney, praised the Regiment for faithfully preserving in the best of causes, in every stage of service, with unexampled fortitude and patience through all the danger and toils of a long and severe war.
 (13)Afterwards, some veterans of the First Rhode Island Regiment had to consistently resist efforts at re-enslavement and fought for back wages from the Rhode Island General Assembly.
 (14)According to the Rhode Island State Archives, the First Rhode Island Regiment included at least the following soldiers: Babcock, Priamus (Primus); Bent, Prince; Bours, Cato; Brown, Priamus (Primus); Burk, Africa; Burroughs, John; Carpenter, Cudgo; Champlin, Dick; Champlin, Jack; Champlin, July; Champlin, Newport; Champlin, Sharper; Champlin, York; Clark, James; Coddington, Jack; Fones, Jack; Gardner, Cuff; Gardner, Hercules; Gardner, Minkl; Gardner, Preamus (Primus); Gardner, Rutter; Gray, Ebenezer; Green, Cuff; Greene, Cato; Greene, Jack; Greene, Pero; Greene, William; Hammond, Prince; Harriss, Cesar; Hazard, Backus; Hazard, Jabin; Hazard, Jacob; Hazard, Peter; Hazard, Peter; Lefavour, Thom; Mason, Warsen; Mawney, Cyrus; Minturn, Jack; Mowrey, Pero; Nichols, Thomas; Perry, Ganset; Phillips, Philow; Pierce, Titus; Potter, David; Randall, Prince; Rhodes, Bristol; Rhodes, Priamus; Rhodes, Richard; Rhodes, Samuel; Richmond, Ebenezer; Robinson, Mingo; Rodman, Isaac; Rodman, Mingo; Rodman, Prince; Rose, Cesar; Saltonstall, Brittain; Saunders, Sampson; Sheldon, Cesar; Slave; Slave; Smith, Juba; Sweeling, Query; Talbot, Sigby; Tanner, Quam; Tillinghast, Cuff; Updike, Cesar; Updike, Moses; Vaughan, Prince; Vernon, Cato; Watson, Fortune; Wells, Cesar; Wickes, Nat; and Willbour, Boston.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the First Rhode Island Regiment, collectively in recognition of their dedicated service during the Revolutionary War.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal in honor of the First Rhode Island Regiment of the Revolutionary War under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the First Rhode Island Regiment of the Revolutionary War.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		5.Status of medals
 (a)National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			